ORDER

PLATT, Chief Judge.
Defendants move to dismiss with prejudice the Complaint herein on the grounds that it is barred by the Eleventh Amendment to the Constitution; that it is time-barred by the statute of limitations on claims brought pursuant to 42 U.S.C. § 1983; that it fails to state a claim upon which relief can be granted; and that venue in the Eastern District of New York is improper.
For the reasons set forth in this Court’s Memorandum and Order in Shelford v. New York State Teachers Retirement System, 889 F.Supp. 81 (E.D.N.Y.1993), this Court finds that Plaintiffs’ alleged injuries occurred when Plaintiffs returned to teaching in the mid-1970s. Consequently, their claims are time-barred by the three-year statute of limitations on suits brought pursuant to 42 U.S.C. § 1983, and their Complaint is hereby dismissed with prejudice.
SO ORDERED.